[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 11248
The plaintiff has requested that the court reconsider its order denying the plaintiff's request for discovery of whether the defendant's insurance company would pay punitive or exemplary damages. He claims that the answer given by the defendant is ambiguous, confusing and contradictory.
The defendant stated:
    1. that there was no disclosure or reservation of rights in the case and,
2. it provided a copy of the policy which stated that:
         "We will not pay for damages assessed as punitive, exemplary or vindictive against an insured."
The court finds the two statements are not contradictory. The plaintiff next claims that when asked specifically whether a claim for double or treble damages was covered by the policy, the defendant objected. The plaintiff claims that unless he has a definite answer he will be found to spend a considerable amount of money to obtain a prejudgment attachment on the defendant's property if he doesn't know whether punitive damages are covered by the policy.
It is clear to the court that punitive damages are not covered by the policy and the defendant's carrier is not obligated by law to pay such damages. The plaintiff is trying to find out if the company will choose to pay such damages voluntarily. He is not entitled to that information. Accordingly, the request to reconsider is granted. Oral argument is denied. The court still sustains the defendant's objection.
D. Michael Hurley Judge Trial Referee